mescalero apache tribe petitioner v commissioner of internal revenue respondent docket no filed date r reclassified p ’s workers as employees and determined that p owed the applicable withholding_tax under sec_3402 p moved for discovery of the workers’ return_information because under sec_3402 the workers’ independent payment of their income_tax would absolve p of its liability r objects under sec_6103 because the information p requests is confidential taxpayer information held the disclosure of third-party taxpayer information to absolve an employer of his sec_3402 tax_liabilities is not barred under sec_6103 held further the fact that the burden_of_proof is on p to show its workers paid income_tax does not make their confidential return informa- tion nondiscoverable david p leeper and john e leeper for petitioner jason d laseter for respondent opinion holmes judge this is a worker classification case about hundreds of workers whom their employer-an indian tribe-called independent contractors but whom the commis- sioner called employees the mescalero apache tribe has moved to compel discovery of the irs’s records of those workers and argues that whatever it finds will likely lead to a rapid settlement of the case one way or another the commissioner argues that the information is protected from disclosure by the code itself and even if disclosable is not discoverable our court has apparently never analyzed this issue united_states tax_court reports background the mescalero apache tribe is recognized under the indian reorganization act of and has a reservation in south-central new mexico u s c sec the tribe has about big_number members and its own government during the tax years the tribe either employed or contracted with several hundred workers during each of these years the tribe timely issued forms w-2 to its employees and forms to its contractors this case began when the commissioner audited the tribe on suspicion that some of the workers classified as contractors were really employees the tribe still contests the commissioner’s reclassification of those it called contractors but it’s really fighting the major consequence of that reclassification-a large tax bill reclassification would make the tribe liable for taxes for its workers whom it improperly labeled as contractors but it sees a way out sec_3402 lets an employer in this situa- tion escape tax_liability if it can show the workers whom it labeled independent contractors paid income_tax on their earnings see also sec_31_3402_d_-1 employment_tax regs one way to do this would be for the tribe to ask each worker to complete form_4669 statement of payments received internal_revenue_manual pt date the tribe tried to do just that but it was only partly successful because many of the tribe’s former workers have moved and some live in hard-to-reach areas where they lack cell-phone service and even basic utilities the tribe was in the end unable to find of these workers and thus could not secure executed forms from them this case was first on the court’ sec_2015 trial calendar for el paso texas but we continued it because the parties agreed that it was going to require a greater-than-average title u s c section has been transferred to u s c sec_5123 sec_7436 gives us jurisdiction to determine the correct amounts of employment_taxes in a worker-classification case see also 130_tc_54 orion contracting tr v com- missioner tcmemo_2006_211 unless stated otherwise all section ref- erences are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure mescalero apache tribe v commissioner amount of pretrial work that brings us to the discovery issue the tribe wants the irs to search the records of those workers to determine whether they reported their form_1099 income and paid their tax_liabilities and then to adjust the tribe’s liability accordingly the tribe was eager to get this information it made its first motion to compel discovery before even trying informal_discovery we denied the motion without prejudice as premature see 61_tc_691 when as was probably inevitable informal_discovery didn’t cause the commissioner to give up the information the tribe again moved to compel discovery of the commissioner’s records but it was not in compliance with rule c because it failed to attach the required_documentation the tribe’s current motion to compel discovery-this time in compliance with our rules- asks that we decide an issue that it turns out we have not yet analyzed in any opinion can an employer take discovery of its workers’ irs records to reduce its own tax_liability under sec_3402 the commissioner objects claiming that this is barred under sec_6103 and that it amounts to a prohibited shift of the burden_of_proof from the tribe to the commissioner discussion sec_3402 requires every employer to deduct and withhold a tax on the wages it pays sec_31_3402_a_-1 employment_tax regs the employer itself is liable for this withholding_tax sec_3403 but the tax is really in aid of the tax owed by the employee on the income he earns the employee gets a credit on his income-tax bill for the money the commissioner normally accepts form_4669 statement of pay- ments received as prima facie evidence that a worker filed an individual income-tax return and paid the income_tax due this relieves the employer of its withholding-tax liability under sec_3402 irm pt date id pt date what an employer may use to substantiate its claim under sec_3402 in the absence of forms is not entirely clear and the tribe in this motion asks specifically that the commissioner produce the information that would appear on a form_4669 for each worker identified in the notice_of_determination rule c requires a moving party to annex the interrogatories to the motion with proof of service on the other party together with the answers and objections if any united_states tax_court reports withheld by his employer from his paycheck see eg 436_us_238 an employer can get hit with a big_tax bill if it misclassifies its employees as independent contractors because it would not have collected and paid over this withholding_tax but what if the employee actually paid the tax on his income even though it wasn’t withheld the answer is that the employer is off the hook- sec_3402 provides if the employer in violation of the provisions of this chapter fails to deduct and withhold the tax under this chapter and thereafter the tax against which such tax may be credited is paid the tax so required to be deducted and withheld shall not be collected from the employer the tribe wants to take advantage of sec_3402 in this case but how it tried to find its old workers and get them to fill out the form the irs wants employers in this situation to use but the tribe argues that the information is just sitting there in the irs’s records isn’t that what discovery is for i sec_6103 the commissioner first argues that he is barred by sec_6103 from disclosing information to the tribe sec_6103 does provide a general_rule that returns and the information on returns should be kept confidential a return is any_tax or information_return declaration of esti- mated tax or claim_for_refund and return_information includes a taxpayer’s identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax with- held deficiencies overassessments or tax_payments sec_6103 a emphasis added so no one can doubt that what the tribe seeks is return_information protected by but general rules usually have exceptions in trail and sec_6103 is no different what is unusual is the extensive disagreement among courts about the extent and even existence of these excep- tions the possible exceptions that the parties identified are in sec_6103 which provides disclosure in judicial and administrative tax proceedings - a return or return_information may be disclosed in a federal or state mescalero apache tribe v commissioner judicial or administrative_proceeding pertaining to tax_administration but only- b if the treatment of an item reflected on such return is directly related to the resolution of an issue in the proceeding or c if such return or return_information directly relates to a trans- actional relationship between a person who is a party to the pro- ceeding and the taxpayer which directly affects the resolution of an issue in the proceeding the first problem is that the circuits are split on the ques- tion of whom sec_6103 information can be disclosed to under subsection h the fifth circuit was the first to look at the issue and it focused on the title of the subsection disclosure to certain federal officers and employees for purposes of tax_administration etc in 589_f2d_827 5th cir that court read sec_6103 to allow release of third-party return_information only to officials of the department of the treasury or the department of justice the tenth circuit however specifically rejected that argument in 796_f2d_356 10th cir it reasoned that while sec_6103 and speaks of disclosure to officials sec_6103 speaks specifically of disclosure in a judicial or administrative tax proceeding with no indication that disclosure should be lim- ited to officials the court found disclosure proper in judicial and administrative tax proceedings in general id most courts have followed the tenth circuit in ruling on discovery requests see 46_fedclaims_719 disclosure of return_information authorized in connection with suit by taxpayer seeking tax_credit 210_fsupp2d_955 n d ill granting motion to compel discovery of partial third-party returns 794_fsupp_947 c d cal disclosure of return_information authorized in summons-enforcement proceeding because it seems highly likely that the tribe’s case is appeal- able to the tenth circuit we will follow the precedent set appellate venue of our decisions is defined by sec_7482 for an indi- vidual we ask where he resided when he filed his petition sec continued united_states tax_court reports in first western and hold that third-party tax-return information may be disclosed in judicial and administrative tax proceedings to persons other than government officials under sec_6103 so long as the other requirements of subsection h are met let us turn to that section it allows disclosure of some information but what kind exactly the tribe is looking for information about its workers’ tax_payments which is return_information and sec_6103 begins a return or return_information may be disclosed in a federal or state judicial or administrative_proceeding pertaining to tax_administration emphasis added so far this works for the tribe but then the sentence continues in subsection h b but only if the treatment of an item reflected on such return is directly related to the resolution of an issue in the proceeding emphasis added is there a difference here between disclosure of a return and disclosure of return_information disclosure of return_information is not men- tioned in subparagraph b both the federal and sixth cir- cuits have weighed in on the question of whether this provi- sion authorizes the disclosure of return_information and both have decided that it does not 817_f3d_953 6th cir 669_f3d_1333 fed cir the tenth circuit might have ruled dif- ferently-in 32_f3d_1423 10th cir it allowed disclosure of a taxpayer’s return informa- tion under sec_6103 after it analyzed whether the information directly related to the resolution of an issue in the proceeding it seems to have done so without consid- ering absence of the phrase return_information in subpara- graph b but then in a published but nonprecedential order issued a year after tavery the tenth circuit relied on b a for a corporation we ask where its principal_place_of_business was sec_7482 indian tribes are neither individuals nor corpora- tions-they are recognized by the federal government as sovereign govern- ments u s c sec because the mescalero apache tribe is located in new mexico we will assume that appellate venue in this case would ordinarily be the tenth circuit and will follow its law 54_tc_742 aff ’d 445_f2d_985 10th cir mescalero apache tribe v commissioner tavery to uphold the disclosure of a return but specifically reasoned that because the introductory wording of sec_6103 allows disclosure of a return or return informa- tion the government may disclose either returns or return_information under subsection h b see conklin v united_states 61_f3d_915 10th cir we will conscientiously avoid this conflict in just the next subparagraph congress expressly allowed for disclosure of both returns and return_information sec_6103 the tribe in the case before us needs to know whether its workers paid their tax liabilities-that’s return_information and not something readily apparent on the face of a return sec_6103 and see in re united_states f 3d pincite but that may still not be enough sec_6103 permits disclosure of returns or return informa- tion only if such return or return_information directly relates to a transactional relationship between a person who is a party to the proceeding and the taxpayer which directly affects the resolution of an issue in the proceeding subparagraph c raises a few more questions first what is a transactional relationship under sec_6103 and is the employer worker relationship included within it next does the return_information that the tribe wants directly relate to this relationship and finally does the information related to the transactional relationship directly affect the resolution of the issue in this case look first at what relationships count courts have found that many different types of relationships satisfy sec_6103 see eg first western f 2d pincite inves- tors and promoters in the same tax-shelter scheme noske v united_states 71a a f t r 2d ria d minn participants in a fraudulent-conveyance scheme aff ’d with- out published opinion 998_f2d_1018 8th cir david- son v brady 559_fsupp_456 w d mich partici- pants in general business dealings aff ’d 732_f2d_552 6th cir guarantee mut life co v united_states a f t r 2d ria d neb insurance agents and insurance_company to transact means simply to carry on business webster’s third new international dic- tionary and the wide variety of business rela- tionships that other courts have held are included in the gen- eral phrase lead us now to hold that the relationship united_states tax_court reports between an employer and his worker is one that pertains to the carrying on of business our next question is whether the return_information that the tribe is asking for directly relates to this relationship here we have some help from a district_court in nebraska in guarantee mut life a f t r 2d ria a com- pany sued for a tax_refund by establishing that its workers were independent contractors and not employees the district_court there found that the workers’ tax records would contain evidence of how the workers viewed their status-a signifi- cant factor in a worker-classification case-and allowed disclosure under sec_6103 id we agree that whether the tribe’s workers paid their tax_liabilities in full tends to show whether they considered themselves inde- pendent contractors or employees and thus directly relates to their relationship with the tribe whether return_information directly affects the resolution of an issue in a case is one where there is more law for example in 851_fsupp2d_1260 d nev the court found that dis- covery of relevant return_information relating to tax treat- ment of drywall workers was directly related to the tax treatment of those workers as contractors in davidson f_supp pincite the court found that financial statements between a debtor and a creditor directly related to whether the creditor made a material misstatement to a probation officer this information directly related to the sentencing court’s ability to resolve an issue crucial in arriving at a just sentence for the creditor id pincite and in first western f 2d pincite the court found that audit information relating to a transactional relationship between investors and their broker directly affected the investors’ tax_liabilities how the tribe’s workers viewed themselves-as employees or independent contractors-is a factor in worker-classifica- tion cases see weber v commissioner 103_tc_378 whether a worker is a common-law employee or an independent_contractor depends in part on the relationship the parties believed they were creating aff ’d 60_f3d_1104 4th cir see also 117_tc_263 and whether the tribe’s workers paid their income-tax liabilities as independent con- tractors would tend to prove or disprove the tribe’s case mescalero apache tribe v commissioner which would directly relate to the resolution of one of the issues here we also shouldn’t overlook the big issue here if the tribe’s workers did indeed pay their tax_liabilities then the tribe’s sec_3402 defense would be proved and would be entirely resolved we hold that the tribe’s workers’ return_information is disclosable under sec_6103 ii burden_of_proof the commissioner still objects that even if the informa- tion is disclosable it is still not discoverable it is true that sec_3402 seems to place the burden on the taxpayer to show that the income_tax is paid and each party in civil litigation must bear the ordinary burden of financing his own suit 417_us_156 but that doesn’t mean discovery cannot be had of his opponent our rule b says that information is discover- able or not regardless of the burden_of_proof involved we’ve read our rule to mean what it says 64_tc_424 who bears the bur- den of proof on an issue has no effect on the obligation to comply with appropriate discovery requests guillo v commissioner tcmemo_1998_40 wl at aff ’d 165_f3d_915 9th cir under rule b discovery may concern any matter not privileged and which is relevant to the subject matter involved in the pending case 104_tc_677 it’s up to the party opposing the production to show that the information is not discoverable 81_tc_937 citing branerton corp v commissioner t c pincite the commissioner argues here that the statute places the burden on the tribe and that for him to comply with the request sec_3402 also says that if thereafter the tax against which such tax may be credited is paid the tax so required to be deducted and with- held shall not be collected from the employer this at least implies that the commissioner should have some responsibility for reviewing his own records for the proof that the tribe may not be liable for withholding taxes the fifth circuit has gone so far as to grant a taxpayer attorney’s fees where proof that the taxpayer did not owe fica and withholding taxes was in the irs’s own records 613_f2d_1311 continued united_states tax_court reports places a tremendous if almost unelaborated burden on him because the tribe seeks information that disclosable and discoverable we hold for the tribe is both an appropriate order will be issued reviewed by the court marvel foley vasquez gale thornton goeke gustafson paris morrison kerrigan buch lauber nega pugh and ashford jj agree with this opinion of the court f 5th cir we don’t need to go that far here the commissioner doesn’t invoke it in his opposition but rule c limits discovery where it is unreasonably cumulative or unduly burden- some or if the information is more easily obtained from another source the tribe has already exhausted its own ability to find its workers and a request for return_information about only payees is not particularly voluminous
